Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Allowability Notice
	The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-4, 8-9 and 13-27 is indicated because: 
The applicant’s argument in Remark filed on 12/06/2021 has been fully considered and it is persuasive, such that the Double Patenting rejection and the 102/103 Rejection are withdrawn; 
The prior art on the record does not anticipate or render fairly obvious in combination to teach the additional limitations of the claimed invention such as … said first cooking container being removably receivable within said first internal compartment to close off an opening to said first internal compartment when inserted therein, and a second cooking container defining a second cooking volume, said second cooking container being removably receivable within said second internal compartment to close off an opening to said second internal compartment when inserted therein… the first and second heating elements being independently operable to independently cook food contained within the first and second cooking containers,… as cited in the independent claim 1; wherein the first and second cooking containers are substantially horizontally coplanar when disposed in the first and second internal cooking compartments respectively, and wherein the first and second cooking containers have respective first and second perforated bases, … as cited in the independent claim 18; and the first and second cooking containers being configured to engage with first and second respective channels inside the housing to define first and second respective air ducts therein… as cited in the independent claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/09/2022